Title: To Thomas Jefferson from Thomas Auldjo, 20 March 1793
From: Auldjo, Thomas
To: Jefferson, Thomas


Cowes, 20 Mch. 1793. He encloses an account of the imports and exports of American ships within his district from 1 July to 31 Dec. 1792, hoping it will suffice, even though it is not so correct as he could wish because his unpaid agents in the outlying ports lack incentive to be very exact, and ship captains sometimes refuse to show their papers and detail their cargoes. The ambassador will have told TJ that, as England is at war, he is furnishing passports to protect American ships. Nothing detrimental to American trade has occurred in this district since the war began. He has successfully resolved several disputes with impressment officers over seamen, but can not suggest a remedy for this troubling problem. Subjoining a list of expenses—£9.1.6 for obtaining a royal warrant approving his commission as consul and £2.12.6 for a seal of office—he leaves it entirely to TJ to decide whether he should be reimbursed, though he thinks he should be allowed something for postage costs, which have lately been heavy. Corn prices are rising. Wheat brings 6/ sterling a bushel and rice 19/ a hundred deliverable in France or Holland. The former price can be sustained but the latter must fall.
